Citation Nr: 1444872	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  10-07 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disability, to include a meniscus tear, an anterior cruciate ligament tear, a Segond fracture, and a scar.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Elwood, Counsel






INTRODUCTION

The Veteran served on active duty from February 1981 to May 1987, from April to August 2008, and from November 2008 to July 2009.  He also had various periods of active duty for training and inactive duty training with the Air Force Reserve. 

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied entitlement to service connection for a right meniscus tear, a right anterior cruciate ligament tear, and a right knee scar.  The RO in Houston, Texas currently has jurisdiction over the Veteran's claim.

In his January 2010 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  In September 2011 he withdrew his hearing request.

The Board remanded this matter in December 2013 for further development.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A VA examination was conducted in February 2014 to assess the nature and etiology of the Veteran's claimed right knee disability and he was diagnosed as having a right anterior cruciate ligament injury with lateral ligament evulsion fragment "Segond fracture."  The orthopedic surgeon who conducted the examination opined that the right knee disability was not caused by or a result of service.  He reasoned that X-rays dated in February 1982 which revealed a Segond fracture of the right knee were likely erroneously labelled as pertaining to the right knee because the Veteran had sustained a fracture of the left tibia on the lateral aspect in 1982 and the X-ray reports were all marked with "OOP," which means out of plaster.  All other documents pertaining to the knees referenced the left knee, there was no other evidence of a right knee injury in service, and the Veteran's December 1986 separation examination did not include any reference to a right knee injury.  Also, there was no evidence that the Veteran's right knee injury which was sustained while skiing in December 2004 occurred in the line of duty.

The February 2014 opinion is insufficient because it is, at least in part, based on an inaccurate history.  Specifically, the examiner reasoned that there was no evidence of a right knee injury during active service (other than the February 1982 X-rays which likely referred to the right knee in error).  However, an August 1985 "Incident/Complaint Report" form (DD Form 1569) reveals that the Veteran was treated for right knee pain following a motor vehicle accident.  As the February 2014 opinion is based on an inaccurate history, it is of limited probative value and a new opinion is necessary.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A "Financial Status Report" form (VA Form 5655) which was received by the AOJ in May 2010 indicates that the Veteran was reportedly in receipt of Social Security Administration (SSA) benefits.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  Any medical records related to the SSA's determination have not yet been obtained and may be relevant.

In its December 2013 remand, the Board instructed the AOJ to ask the Veteran to complete an authorization so as to allow VA to obtain records of his treatment for a right knee disability from the San Antonio Orthopaedic Group dated since June 2005.  The AOJ subsequently contacted the Veteran and asked him to complete the authorization and he submitted a signed and completed "Authorization and Consent to Release Information" form (VA Form 21-4142) dated in December 2013.  The Veteran listed the appropriate address as "11212 Texas 151 # 150; San Antonio, TX."  The AOJ sent a letter to this address in March 2014 and used a zip code of "78217".  However, the letter was returned as undeliverable.

The AOJ did not thereafter inform the Veteran of its inability to obtain the relevant treatment records from the San Antonio Orthopaedic Group.  Furthermore, an internet search for the appropriate medical facility identified by the Veteran reveals that the address is "11212 State Highway 151, #150; San Antonio, TX 78251."  Therefore, as the address to which the March 2014 letter was mailed included the wrong zip code and as the AOJ did not notify the Veteran that the letter had been returned as undeliverable, a remand is necessary to again attempt to obtain all relevant treatment records from the San Antonio Orthopaedic Group dated since June 2005.

Additionally, the evidence indicates that the Veteran sustained a right knee injury while skiing on December 31, 2004.  Service personnel records reflect that this was during a period of "other" active duty and he contends that he was on active duty at the time of the injury.  However, there is no line of duty determination of record pertaining to this incident.  Therefore, on remand, efforts should be made to obtain any additional line of duty records regarding the Veteran (especially pertaining to his December 31, 2004 skiing accident.)

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, the Department of the Air Force, and any other appropriate source, and request all line of duty determinations regarding the Veteran's period of service with the Air Force Reserve (especially pertaining to his December 31, 2004 skiing injury) and a determination of the type of service the Veteran was performing at the time.

All efforts to obtain these records must be documented.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for Supplemental Security Income and/or disability benefits, including any medical records relied on to make the decision.

All efforts to obtain these records must be documented.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a right knee disability, to include the dates of any such treatment (including the facility where he received emergency treatment following his August 1985 motor vehicle accident).

The Veteran shall also be asked to complete an authorization for VA to obtain all records of his treatment for a right knee disability from the San Antonio Orthopaedic Group dated since June 2005 and from any other sufficiently identified private treatment provider from whom records have not already been obtained.  All efforts to obtain these records must be documented.

Any request for records from the San Antonio Orthopaedic Group shall be sent to "11212 State Highway 151, #150; San Antonio, TX 78251" and any other identified address.  

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.  All such notification must be documented.

4.  After all efforts have been exhausted to obtain any additional service personnel records, any additional treatment records, and any SSA records, ask the orthopedic surgeon who conducted the February 2014 VA examination to review all relevant records contained in VBMS and the Virtual VA system, including a copy of this remand and any records obtained pursuant to this remand, and provide a new opinion as to the etiology of the Veteran's current right knee disability.

For each current right knee disability identified (i.e., any right knee disability diagnosed since November 2006), the opinion provider shall indicate whether it is at least as likely as not (50 percent probability or more) that the current right knee disability had its clinical onset during any period of active duty service, arthritis had its onset in the year immediately following any period of active duty service, is related to the Veteran's right knee pain following a motor vehicle accident in service in August 1985, is related to his right knee injury sustained in a skiing accident in December 2004, or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the opinion provider shall specifically acknowledge and comment on all right knee disabilities diagnosed since November 2006, any instances of treatment for right knee problems in the Veteran's service treatment records, his treatment for right knee pain following an August 1985 motor vehicle accident, and his right knee injury which was sustained while skiing in December 2004.

The opinion provider must provide reasons for each opinion given.

If the February 2014 examiner is unavailable or otherwise unable to provide the requested opinion, the Veteran shall be afforded a new VA examination to obtain the necessary opinion.

5.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

